DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendments filed June 17, 2021 is acknowledged.

Response to Amendment
Claims 9-25 have been amended.  Claims 1-8 and 26-28 have been canceled.  Claims 29-31 are new.  Claims 9-24 and 29-31 are restricted as new inventions (restriction requirement below).  Claim 25 is pending and has been examined.

Election/Restrictions
Shift in invention:
Claims 9-24 are directed to an invention that is independent or distinct from the invention originally claimed and examined for the following reasons: 
Examined claims 9-24 were device claims directed to a wearable device comprising an output device.
II	Amended claims 9-24 are device claims directed to a communication device comprising a communication interface.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in 
In the instant case, subcombination I has separate utility such as a wearable device.  Subcombination I does not require Subcombination II of a communication device comprising a communication interface for a wearable device comprising an output device.  
Subcombination II has separate utility of a communication device comprising a communication interface.  Subcombination II can be practiced separately from Subcombination I of a wearable display device comprising an output device as Subcombination II does not require Subcombination I wearable device for the communication device.  

Restriction by original presentation:
Newly submitted claims 29-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 9-28 were device claims directed to a wearable device.
II	Claims 29-31 are method claims directed to a communication device for receiving a claim appointment.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  

Subcombination II has separate utility of communication device for receiving a claim appointment.  Subcombination II does not require subcombination I wearable device to receive a claim appointment by a communication device.  See MPEP § 806.05(d).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-24 and 29-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues Double Patenting, pg. 10 of Remarks:
Non-Statutory Double Patenting
The Office Action rejects claims 9-28 on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,580,076. Applicant files herewith a terminal disclaimer to address the double patenting rejection.
Noted.  The rejection is withdrawn.

Applicant argues 35 USC §112, starting pg. 10 of Remarks:
35 U.S.C. §112 Claim Rejections
The Office Action rejects claims 9-28 under 35 U.S.C. §§ 112(a) and 112(b), with particular attention to a “wearable device” having prior recited components that include “an output device,” “at least one sensor,” and “an onboard computer.” As provided above, Applicant amends the claims that include these recitals in an effort to expedite prosecution. Although the amendments render the various § 112 rejections moot, Applicant respectfully does not concede the correctness of these rejections.
For example, Applicant describes the wearable device in the context of a “wearable communication device,” and a “visual-based communication device, preferable in the form of a pair of eyeglasses.” U.S. App. Pub. No. 2020/0258161 at ¶¶ [0008], [0010], see id. at ¶¶ [0032]-[0034], Applicant further states the wearable communication device can be implemented for “use in the system of FIG. 1; and in accordance with one arrangement with logic depicted in FIGS. 2-3P.”
As another example, Applicant describes communication or output interfaces to transmit or output data to a central data server over a wireless network. See id. at ffl[ [0039], [0042]-[0043], and FIGs. 1-2. Applicant also discloses, “an onboard processor controls all operations on the device and communicates to a remote computer via ... [a] wireless communication protocol.” Id. at ¶} [0011], Finally, Applicant discloses that the wearable communication device includes a variety of “sensors” that include audio interfaces, display interfaces, cameras, microphones, control switches, speakers, microphones, clocks, thermometers, humidity sensors, barometers, altitude sensors, geolocation sensors, and the like. Id. at ¶¶ [0008]-[0012], and FIGs. 1-2.
Applicant has extensively amended their claims, adding new inventions.  The prior rejection is withdrawn based on the claim amendments.  However, a new rejection is provided based on the claim amendments.

Applicant argues 35 USC §101, starting pg. 11 of Remarks:
35 U.S.C. §101 Claim Rejections

Applicant acknowledges the Office Action’s rejections of claims 9-28 under 35 U.S.C. § 101, but respectfully disagrees that the claim recitals are directed to a fundamental economic practice. Aspects of the present claims include devices and methods that provide a comprehensive platform with specific hardware (e.g., 

Automating a manual process by using existing technology is not improving technology.  Respectfully, the claims recite abstract elements.

Applicant argues 35 USC §103, starting pg. 12 of Remarks:
Applicant’s arguments are moot based on the claim amendments.  The rejection to Claim 25 is withdrawn based on the claim amendments and further search and consideration.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 25 is directed to a system, which is one of the statutory categories of invention.  (Step 1: YES).

A wearable device, comprising:
a non-transitory storage medium configured to store a plurality of successive prompts; 
an interactive display interface;
a geolocation sensor configured to ascertain a location of an insured physical property;
an image sensor;
an audio sensor, wherein the image sensor and the audio sensor are configured to collect data relating to an insured physical property; and
processor coupled to the non-transitory storage medium, the interactive display interface, the image sensor, and the audio sensor, the processor is configured to:
generate a graphical overlay window superimposed over a portion of the interactive display interface;
provide, via the graphical overlay window, the plurality of successive prompts in a predetermined order, the plurality of successive prompts including instructions to collect data related to the insured physical property at a location of the insured physical property using the image sensor, the audio sensor, and the geolocation sensor;
receive, using the audio sensor, a plurality of voice commands to control data collection corresponding to the insured property; and
capture, using the image sensor, a series of images based on the plurality of successive prompts, the series of images representing a current condition of the physical property;
provide each image of the series of images to the display interface for display in the graphical overlay window;
record, using the audio sensor, an audio description of the current condition of the physical property based on the plurality of successive prompts;
transcribe the audio description of the current condition of the physical property into a text description of the current condition of the physical property;
	generate a report that includes the series of images, the audio description, and the text description;
	transmit, via a wireless network, the report to a remote terminal to analyze an insurance claim based on the report.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (collect data related to insured physical property).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 25 for similar reasons is abstract.  (Step 2A-Prong 1: YES. The claims are abstract)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See paragraph [0016] “The present invention relates to an adaptation of a generic technology…” Generate a graphical overlay window superimposed over a portion of an interactive display interface is taught and claimed at a high level of generality and there is no teaching of an improvement over prior art systems of graphical overlay windows (the only support for overlay appears to be in the drawings).  Provide each image to the display interface for display in the graphical overlay window is also at a high level of generality and is simply providing the [physical property condition] images for an overlay window.  Transcribe the audio into text is claimed and taught at a high level of generality (see para. [0023] of the specification). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an ep 2B: NO. The claims do not provide significantly more)  

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 25 has “A wearable device…comprising: a non-transitory storage medium…; an interactive display interface; a geolocation sensor…; an image sensor; an audio sensor…; a processor…” where it is indefinite as to a wearable device comprising these components (e.g. how are these components wearable and what is the device structure).  For examination purposes, this is interpreted as some type of device that can be worn, such as eyeglasses or a wristwatch as taught in the disclosure (para. [0010] and [0016]).  Items such as a mobile device, cell phone, tablet, etc. are not considered wearable devices and are not supported in the disclosure as wearable devices (para. [0016]).   

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search

The prior art rejection to Claim 25 is withdrawn based on the claim amendments and further search and consideration.  No new prior art rejection is made at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/
Primary Examiner, Art Unit 3693